SIMONS, Circuit Judge
(dissenting).
Accepting, as do my colleágues, the definition of “insurable interest” quoted by them from Warnock v. Davis, 104 U.S. 775, 26 L.Ed. 924, I believe there must be *171reasonable grounds to expect some benefit or advantage from the continuance of the life of the assured. I take it that reasonable ground for such expectation means something more than merely a hope. There must be either some experience or some peculiar ability, not possessed by others and demonstrable by evidence that benefit or advantage will flow from association by the beneficiary with the insured, whether the relationship between them be that of partnership or of employer and employee. So believing, I can find no evidence in the record to support the finding of insurable interest. I think the judgment should be reversed.